IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007
                                       No. 06-31312
                                                                      Charles R. Fulbruge III
                                                                              Clerk
DAVID DARR
                            Plaintiff - Appellant

       v.

MARINE ELECTRONICS SOLUTIONS INC; M E S INSTALLATIONS INC
                Defendants - Appellants - Appellees

       v.

DONNA PENNEY; CLAY MAZYCK
                 Defendants - Appellees



                    Appeal from the United States District Court
                 for the Eastern District of Louisiana, New Orleans
                                  No. 2:05-CV-730


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       We AFFIRM, in part, the district court’s Judgment entered September 6,
2006, and its Order and Reasons denying plaintiff-appellant David Darr’s
Motion for Rehearing entered October 26, 2006, effectively dismissing all of
Darr’s federal and state law claims, except for breach of fiduciary duty, review
of corporate records, and shareholder’s derivative actions claims which were


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 06-31312

remanded to state court. We are not fully persuaded that the district court’s
conclusion—that the Marital Settlement Agreement is not a shareholder
agreement under Florida law—is correct. Since that question is also governed
by state law and is tied to the three claims that the district court remanded to
state court, we think that the wiser course is to VACATE the portion of the
district court’s Judgment dismissing Darr’s claim that his Marital Settlement
Agreement is a binding shareholder agreement under Florida law and to
REMAND that claim to the district court with instructions to remand the claim
to the state court, so that it may be litigated with the other three state law
claims.
      AFFIRMED IN PART, VACATED AND REMANDED IN PART, with
instructions. The costs of this appeal shall be borne by Darr.




                                       2